Citation Nr: 0803230	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-30 827	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
right knee disorder, to include as secondary to a service-
connected disorder.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group IV (right shoulder) disorder, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an evaluation greater than 10 percent for 
a left knee disorder, for the period prior to October 12, 
2005.

5.  Entitlement to an evaluation greater than 30 percent for 
a left knee disorder, for the period October 12, 2005, to 
December 5, 2005.

6.  Entitlement to an evaluation greater than 10 percent for 
a left knee disorder, for the period beginning February 1, 
2006.

7.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder, for the period 
March 7, 2005, to May 13, 2007.

8.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1967 to October 1969.

2.	On January 23, 2008, prior to the promulgation of a 
decision in the appeal, the Board, via the Muskogee Regional 
Office (RO), received notification from the appellant that a 
withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


